Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicants’ election of the species phosphomannomutase deficiency disease and epalrestat, in papers filed on 2/02/2021, is acknowledged.  Because Applicants did not distinctly and specifically point out the supposed errors in the election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Restriction Requirement is thus deemed to be proper and is made Final.

Status of Claims
Applicants’ preliminary amendments, filed 10/06/2020, amending Claims 42 and 43, canceling Claims 1-37, 39 and 41, and adding Claims 44-57, are acknowledged.
Claims 38, 40 and 42-57 are pending and are presently under consideration.

Information Disclosure Statement
Applicants' Information Disclosure Statement filed on 10/06/2020 is acknowledged and has been considered.
The third-party IDS submission filed under 37 CFR 1.290, filed on 2/16/2021, is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 40, 42-48 and 51-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the congenital disorder of glycosylation (CDG), phosphomannomutase deficiency disease (PMM2-CDG), comprising administering a therapeutically effective amount of an aldose reductase inhibitor selected from the group consisting of epalrestat, α-cyano-4-hydroxycinnamic acid (α-CHCA), and rhetsinine, does not                    does not reasonably provide enablement for treating all congenital disorders of glycosylation or for treating PMM2-CDG with any other aldose reductase inhibitors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This is a Scope of Enablement rejection.
To be enabling, the Specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”)

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
The nature of the invention, the breadth of the claims, the state and predictability of the art, and relative skill of those in the art 
Independent claim 38 is drawn to treating a congenital disorder of glycosylation comprising administering a therapeutically effective amount of an aldose reductase inhibitor.  This claim is quite broad since it reads on treating all congenital disorders of glycosylation comprising administration of any aldose reductase inhibitor.  Independent claim 40 somewhat more narrow, being drawn to treating phosphomannomutase deficiency (a congenital disorder of glycosylation) comprising administering a therapeutically effective amount of an aldose reductase inhibitor.
NORD (National Organization for Rare Disorders, “Congenital Disorders of Glycosylation”, 2015, downloaded from “rarediseases.org/rare-diseases/congenital-disorders-of-glycosylation/”, pages 1-15) teaches that “[c]ongenital disorders of glycosylation (CDG) is an umbrella term for a rapidly expanding group of rare genetic, metabolic disorders due to defects in complex chemical process known as glycosylation … Glycosylation involves many different genes, encoding many different proteins such as enzymes. A deficiency or lack of one of these enzymes can lead to a variety of symptoms potentially affecting multiple organ systems. CDG can affect any part of the body, and there is nearly always an important neurological component … More than 80 different forms of CDG have been identified.” PMM2-CDG is one of the many known congenital disorders of glycosylation.  See page 1.
The relative skill of those in the art is high, generally that of a team of specialists in pediatrics, neurology, and gastroenterology.  That factor is outweighed, however, by the unpredictable nature of the art.  It is well established that "the scope of enablement In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of 
The amount of direction or guidance provided and the presence or absence of working examples 
At para. [0082], the specification discloses that aldose reductase inhibitors “may reduce the flux of glucose through the polyol pathway, which can lead to inhibition of tissue accumulation of sorbitol and fructose and prevention of reduction of redox potentials.”  The specification teaches aldose reductase inhibitors include the compounds alrestatin, fidarestat, imirestat, lidorestat, minalrestat, ponalrestat, ranirestat, sorbinil, tolrestat, zenarestat, zopolrestat, epalrestat, rhetsinine and α-cyano-4-hydroxycinnamic acid (α-CHCA, instant Compound 1).  See, for example, para. [0083] and [0084], and claim 44. 
Example 2 of the specification (pages 40-41) discloses yeast and human fibroblast cell models of PMM2-CDG.  Of the compounds tested, only Compound 1 (α-CHCA), epalrestat and rhetsinine increased PMM enzyme activity.  No data are presented for any of the other disclosed aldose reductase inhibitors.  Further, the specification does not provide evidence that the inhibition of aldose reductase activity is responsible for increasing PMM levels or activity.  The specification does not appear to provide a mechanism by which aldose reductase inhibition increases PMM levels or activity. 
No guidance is provided for treating any other CDG.
The quantity of experimentation necessary 
commensurate in scope with the claims, one of skill in the art would not accept the assertion that all CDG, other than PMM2-CDG, can be treated by any aldose reductase inhibitors, other than epalrestat, α-CHCA and rhetsinine.      
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable assurance of success.

Claim Objections
Claims 49 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 38, 40, 42-48 and 51-57 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629           

/SAVITHA M RAO/Primary Examiner, Art Unit 1629